

 
Exhibit 10.5
 
BLAST ENERGY SERVICES, INC. AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT
 
To:
Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands
Date
August 25, 2006

 
To Whom It May Concern:
 
1.To secure the payment of all Obligations (as hereafter defined), Blast Energy
Services, Inc., a California corporation (the “Company”), each of the other
undersigned parties (other than Laurus Master Fund, Ltd., (“Laurus”)) and each
other entity that is required to enter into this Master Security Agreement (each
an “Assignor” and, collectively, the “Assignors”) hereby assigns and grants to
Laurus a continuing security interest in all of the following property now owned
or at any time hereafter acquired by such Assignor, or in which such Assignor
now has or at any time in the future may acquire any right, title or interest
(the “Collateral”): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts, inventory, equipment, goods, fixtures, Rig Collateral (as
defined below), documents, instruments (including, without limitation,
promissory notes), contract rights, commercial tort claims set forth on Exhibit
B to this Master Security Agreement, general intangibles (including, without
limitation, payment intangibles and an absolute right to license on terms no
less favorable than those current in effect among such Assignor’s affiliates),
chattel paper, supporting obligations, investment property (including, without
limitation, all partnership interests, limited liability company membership
interests and all other equity interests owned by any Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights, copyright applications and other
intellectual property in which such Assignor now has or hereafter may acquire
any right, title or interest, all proceeds and products thereof (including,
without limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefor. For the purposes of the foregoing, “Rig
Collateral” shall mean any equipment, inventory or fixtures consisting of
drilling rigs of each Assignor, including, without limitation, the drilling rigs
indicated on Exhibit C hereto (collectively, the “Rigs”), together with (a) all
the Rigs’ substructure, engine, breaking system, drill pipe, drill collars,
machinery, tools, supplies, parts (including spare parts) and other items and
types of goods now or hereafter used or acquired in connection with the Rigs,
(b) all replacements, accessories, additions, accessions, appurtenances and
substitutions to any of the foregoing, (c) all accounts, general intangibles,
payment intangibles, chattel paper (including electronic chattel paper),
commercial tort claims instruments (including promissory notes) and all other
records relating in any way to the


--------------------------------------------------------------------------------



foregoing (including, without limitation, any computer software, whether on
tape, disk, card, strip, cartridge or any other form), (d) supporting
obligations relating to the Rigs; and (e) all products and products of any of
the foregoing (including, without limitation, proceeds of insurance). In the
event any Assignor wishes to finance the acquisition in the ordinary course of
business of any hereafter acquired equipment and has obtained a written
commitment from an unrelated third party financing source to finance such
equipment, Laurus shall release its security interest on such hereafter acquired
equipment so financed by such third party financing source. Except as otherwise
defined herein, all capitalized terms used herein shall have the meanings
provided such terms in the Securities Purchase Agreement referred to below. All
items of Collateral which are defined in the UCC shall have the meanings set
forth in the UCC.  For purposes hereof, the term "UCC"  means the Uniform
Commercial Code as the same may, from time to time, be in effect in the State of
New York; provided, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Laurus' security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions; provided further, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.
 
2.The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between the Company and Laurus (as amended,
modified, restated or supplemented from time to time, the “Securities Purchase
Agreement”) and (ii) the Related Agreements referred to in the Securities
Purchase Agreement (the Securities Purchase Agreement and each Related Agreement
as each may be amended, modified, restated or supplemented from time to time,
collectively, the “Documents”), and in connection with any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to Laurus, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, including, without limitation, obligations
and liabilities of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.
 
3.Each Assignor hereby jointly and severally represents, warrants and covenants
to Laurus that:


--------------------------------------------------------------------------------



 
(a)it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide Laurus thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;
 
(b)its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A, and it will provide Laurus thirty (30) days’ prior
written notice of any change in its legal name;
 
(c)its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Laurus thirty (30) days’ prior written
notice of any change in its organizational identification number;
 
(d)it is the lawful owner of its Collateral and it has the sole right to grant a
security interest therein and will defend the Collateral against all claims and
demands of all persons and entities and, in the case of the Rigs, will not
maintain, use or operate any Rig in violation of any local, state or federal law
or any rule, regulation or order of any governmental agency having jurisdiction
thereof;
 
(e)it will keep its Collateral free and clear of all attachments, levies, taxes,
liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations and (ii)
Encumbrances securing indebtedness of each such Assignor not to exceed $200,000
in the aggregate for all such Assignors so long as all such Encumbrances are
removed or otherwise released to Laurus’ satisfaction within ten (10) days of
the creation thereof;
 
(f)it will, at its and the other Assignors’ joint and several cost and expense
keep the Collateral in good state of repair and will protect the same from
deterioration (ordinary wear and tear excepted) and will not waste or destroy
the same or any part thereof other than ordinary course discarding of items no
longer used or useful in its or such other Assignors’ business;
 
(g)it will not, without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of any Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $200,000
and only to the extent that:
 
the proceeds of each such disposition are used to acquire replacement Collateral
which is subject to Laurus’ first priority perfected security interest, or are
used to repay the Obligations or to pay general corporate expenses; or


--------------------------------------------------------------------------------



 
following the occurrence of an Event of Default which continues to exist the
proceeds of which are remitted to Laurus to be held as cash collateral for the
Obligations;
 
(h)it will not take any action in connection with any contract pertaining to a
Rig that would impair the value of the interest or rights of such Assignor
thereunder or that would materially impair the interest or rights of Laurus;
 
(i)it will insure or cause the Collateral to be insured in Laurus’ name (as an
additional insured and loss payee) in accordance with standard oilfield industry
practices against loss or damage by fire, theft, burglary, pilferage, loss in
transit and such other hazards as Laurus shall specify in amounts and under
policies by insurers acceptable to Laurus and all premiums thereon shall be paid
by such Assignor and the policies delivered to Laurus. If any such Assignor
fails to do so, Laurus may procure such insurance and the cost thereof shall be
promptly reimbursed by the Assignors, jointly and severally, and shall
constitute Obligations;
 
(j)it will keep its chief place of business and chief executive office and the
office where it keeps its records concerning its account, full and complete
copies of its contracts pertaining to a Rig and chattel paper at the location
specified on the signature page hereof, or, with the prior written consent of
Laurus, at such other location as specified by such Assignor from time to time;
 
(k)it will at all reasonable times allow Laurus or Laurus’ representatives free
access to and the right of inspection of the Collateral, including, without
limitation, the record of all payments received and any credits granted on any
of its accounts pertaining to a Rig;
 
(l)such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys’ fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Laurus or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Laurus’ own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision);
 
(m)all commercial tort claims (as defined in the Uniform Commercial Code as in
effect in the State of New York) held by any Assignor are set forth on Schedule
B to this Master Security Agreement; each Assignor hereby agrees that it shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify Laurus of any commercial tort claim acquired by it and
unless otherwise consented to in writing by Laurus, it shall enter into a
supplement to this Master Security Agreement granting to Laurus a security
interest in such commercial tort claim, securing the Obligations;
 
(n)any and all Collateral which is tangible, including, without limitation, the
Rigs: (i) is and will remain tangible personal property and is not and shall not
constitute real property fixtures, (ii) is removable from and is not essential
to the premises at which the tangible


--------------------------------------------------------------------------------



 
Collateral is located, (iii) is capable of satisfying its intended business
function, and no additional property is required to be added to the tangible
Collateral in order to satisfy such business function;
 
(o)such Assignor has assigned to each Rig a specific number, which numbers, as
of the Closing Date, are set forth on Schedule C hereto and such Assignor shall
not change the number assignment to such Rig without prior notice to Laurus;
 
(p)the physical location of Rig is, as of the Closing Date, set forth on
Schedule C hereto and such Assignor shall not cause or permit any Rig or other
Rig Collateral to be removed from the United States without the express prior
written consent of Laurus; and
 
(q)such Assignor shall maintain a sign on each Rig, which sign shall (i)
indicate that such Rig is the property of such Assignor and (ii) display the
number that has been assigned to such Rig by such Assignor.
 
4.The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:
 
(a)any covenant or any other term or condition of this Master Security Agreement
is breached in any material respect and such breach, to the extent subject to
cure, shall continue without remedy for a period of fifteen (15) days after the
occurrence thereof;
 
(b)any representation or warranty, or statement made or furnished to Laurus
under this Master Security Agreement by any Assignor or on any Assignor’s behalf
should prove to any time be false or misleading in any material respect on the
date as of which made or deemed made;
 
(c)the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:
 
such loss is covered by insurance proceeds which are used to replace the item or
repay Laurus; or
 
said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof;
 
(d)an Event of Default shall have occurred under and as defined in any Document.
 
5.Upon the occurrence of any Event of Default and at any time thereafter, Laurus
may declare all Obligations immediately due and payable and Laurus shall have
the remedies of a secured party provided in the UCC as in effect in the State of
New York, this Agreement and other applicable law. Upon the occurrence of any
Event of Default and at any time thereafter,


--------------------------------------------------------------------------------



Laurus will have the right to take possession of the Collateral and to maintain
such possession on any Assignor’s premises or to remove the Collateral or any
part thereof to such other premises as Laurus may desire. Upon Laurus’ request,
each Assignor shall assemble or cause the Collateral to be assembled and make it
available to Laurus at a place designated by Laurus. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to the applicable
Assignor either at such Assignor’s address shown herein or at any address
appearing on Laurus’ records for such Assignor. Any proceeds of any disposition
of any of the Collateral shall be applied by Laurus to the payment of all
expenses in connection with the sale of the Collateral, including reasonable
attorneys’ fees and other legal expenses and disbursements and the reasonable
expenses of retaking, holding, preparing for sale, selling, and the like, and
any balance of such proceeds may be applied by Laurus toward the payment of the
Obligations in such order of application as Laurus may elect, and each Assignor
shall be liable for any deficiency. For the avoidance of doubt, following the
occurrence and during the continuance of an Event of Default, Laurus shall have
the immediate right to withdraw any and all monies contained in any deposit
account in the name of any Assignor and controlled by Laurus and apply same to
the repayment of the Obligations (in such order of application as Laurus may
elect). The parties hereto each hereby agree that the exercise by any party
hereto of any right granted to it or the exercise by any party hereto of any
remedy available to it (including, without limitation, the issuance of a notice
of redemption, a borrowing request and/or a notice of default), in each
case, hereunder, under the Securities Purchase Agreement or under any other
Related Agreement which has been publicly filed with the SEC
shall not constitute confidential information and no party shall have any duty
to the other party to maintain such information as confidential.
 
6.If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from any other deposit accounts in the name of any Assignor and
controlled by Laurus.
 
7.Each Assignor appoints Laurus, any of Laurus’ officers, employees or any other
person or entity whom Laurus may designate as such Assignor’s attorney, with
power to execute such documents on each such Assignor’s behalf, but solely to
the extent Laurus deems such action necessary in the exercise of its
commercially reasonable discretion to carry out the terms of this Master
Security Agreement, and to supply any omitted information and correct patent
errors in any documents executed by any Assignor or on any Assignor’s behalf; to
file financing statements against such Assignor covering the Collateral (and, in
connection with the filing of any such financing statements, describe the
Collateral as “all assets and all personal property, whether now owned and/or
hereafter acquired” (or any substantially similar variation thereof));


--------------------------------------------------------------------------------



to sign such Assignor’s name on public records, but solely to the extent Laurus
deems such action necessary in the exercise of its commercially reasonable
discretion to carry out the terms of this Master Security Agreement; and to do
all other things Laurus deems necessary in the exercise of its commercially
reasonable discretion to carry out the terms of this Master Security Agreement.
Each Assignor hereby ratifies and approves all acts of the attorney and neither
Laurus nor the attorney will be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law other than gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.
 
8.No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Laurus shall have the right to enforce any one or
more of the remedies available to Laurus, successively, alternately or
concurrently. Each Assignor agrees to join with Laurus in executing such
documents or other instruments to the extent required by the UCC in form
satisfactory to Laurus and in executing such other documents or instruments as
may be required or deemed necessary by Laurus for purposes of affecting or
continuing Laurus’ security interest in the Collateral.
 
9.The Assignors shall jointly and severally pay all of Laurus’ out-of-pocket
costs and expenses, including reasonable fees and disbursements of in-house or
outside counsel and appraisers, in connection with the preparation, execution
and delivery of the Documents, and in connection with the prosecution or defense
of any action, contest, dispute, suit or proceeding concerning any matter in any
way arising out of, related to or connected with any Document, subject to the
terms of Section 2(c) of the Securities Purchase Agreement. The Assignors shall
also jointly and severally pay all of Laurus’ reasonable and customary fees,
charges, out-of-pocket costs and expenses, including fees and disbursements of
counsel and appraisers, in connection with (a) the preparation, execution and
delivery of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by the Documents, (b) Laurus’
obtaining performance of the Obligations under the Documents, including, but not
limited to the enforcement or defense of Laurus’ security interests, assignments
of rights and liens hereunder as valid perfected security interests, (c) any
attempt to inspect, verify, protect, collect, sell, liquidate or otherwise
dispose of any Collateral, (d) any appraisals or re-appraisals of any property
(real or personal) pledged to Laurus by any Assignor as Collateral for, or any
other Person as security for, the Obligations hereunder and (e) any
consultations in connection with any of the foregoing. The Assignors shall also
jointly and severally pay Laurus’ customary bank charges for all bank services
(including wire transfers) performed or caused to be performed by Laurus for any
Assignor at any Assignor’s request or in connection with any Assignor’s loan
account (if any) with Laurus. All such costs and expenses together with all
filing, recording and search fees, taxes and interest payable by the Assignors
to Laurus shall be payable on demand and shall be secured by the Collateral. If
any tax by any


--------------------------------------------------------------------------------



nation or government, any state or other political subdivision thereof, and any
agency, department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (each, a
“Governmental Authority”) is or may be imposed on or as a result of any
transaction between any Assignor, on the one hand, and Laurus on the other hand,
which Laurus is or may be required to withhold or pay, the Assignors hereby
jointly and severally indemnify and hold Laurus harmless in respect of such
taxes, and the Assignors will repay to Laurus the amount of any such taxes which
shall be charged to the Assignors’ account; and until the Assignors shall
furnish Laurus with indemnity therefor (or supply Laurus with evidence
satisfactory to it that due provision for the payment thereof has been made),
Laurus may hold without interest any balance standing to each Assignor’s credit
(if any) and Laurus shall retain its liens in any and all Collateral.
 
10.THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to Laurus hereunder shall inure to the benefit of Laurus’
successors and assigns. The term “Laurus” as herein used shall include Laurus,
any parent of Laurus’, any of Laurus’ subsidiaries and any co-subsidiaries of
Laurus’ parent, whether now existing or hereafter created or acquired, and all
of the terms, conditions, promises, covenants, provisions and warranties of this
Agreement shall inure to the benefit of each of the foregoing, and shall bind
the representatives, successors and assigns of each Assignor.
 
11.Each Assignor hereby consents and agrees that the state of federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Laurus, on the other hand, pertaining to this Master Security
Agreement or to any matter arising out of or related to this Master Security
Agreement, provided, that Laurus and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude Laurus from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Laurus.
Each Assignor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Assignor hereby waives
any objection which it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Each Assignor hereby waives personal
service of the summons, complaint and other process issues in any such action or
suit and agrees that service of such summons, complaint and other process may be
made by registered or certified mail addressed to such assignor at the address
set forth on the signature lines hereto and that service so made shall be deemed
completed upon the earlier of such Assignor’s actual receipt thereof or three
(3) days after deposit in the U.S. mails, proper postage prepaid.
 
The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of


--------------------------------------------------------------------------------



arbitration, the parties hereto waive all rights to trial by jury in any action,
suite, or proceeding brought to resolve any dispute, whether arising in
contract, tort, or otherwise between Laurus, and/or any Assignor arising out of,
connected with, related or incidental to the relationship established between
them in connection with this Master Security Agreement or the transactions
related hereto.
 
12.It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Laurus and with all documents and
actions required above to be taken to the reasonable satisfaction of Laurus.
 
[Remainder of this page intentionally left blank]
 







--------------------------------------------------------------------------------




 
13.All notices from Laurus to any Assignor shall be sufficiently given if mailed
or delivered to such Assignor’s address set forth below.
 
Very truly yours,
 


BLAST ENERGY SERVICES, INC.
 
By: /s/ John O’Keefe    
Name: John O’Keefe
Title: EVP, CFO, and Co-CEO
Address: 14550 Torrey Chase Boulevard
Suite 330
Houston, TX 77014
Facsimile: No.: 281-453-2899
 
 
EAGLE DOMESTIC DRILLING OPERATIONS LLC
 
By:  BLAST ENERGY SERVICES, INC.,  its sole member
 
By: /s/ David M. Adams   
Name: David M. Adams
Title: President and Co-CEO
Address: 14550 Torrey Chase Boulevard
Suite 330
Houston, TX 77014
Facsimile: No.: 281-453-2899
 
 
ACKNOWLEDGED:
 
LAURUS MASTER FUND, LTD.
 
By: /s/ Laurus Master Fund, LTD.  
Name:
Title:
Address:
 







--------------------------------------------------------------------------------




SCHEDULE A
Entity
Jurisdiction of
Formation
Organization Identification Number
Blast Energy Services, Inc.
California
C2263090
Eagle Domestic Drilling Operations, LLC
Texas
800179717
                             



 







--------------------------------------------------------------------------------




SCHEDULE B
COMMERCIAL TORT CLAIMS
 


 
None.





--------------------------------------------------------------------------------




 
SCHEDULE C
 
DESCRIPTION OF RIGS
 


 
Rig #11 - Woodruff County, Arkansas
 
Rig #12 - White County, Arkansas
 
Rig #16 - Bosque County, Texas
 
Rig #14 - Work in progress - McClain County, Oklahoma
 
Rig #15 - Work in progress - McClain County, Oklahoma
 
Rig #17 - Components - McClain County, Oklahoma
 


 
All working rigs and rigs that are in the process of being completed are
mechanical rigs with the capability to drill between 10,000’ - 14,000’ with 4.5”
OD drill pipe. All rigs are equipped with 1000 HP Triplex mud pumps and new
diesel engines.



